 

Exhibit 10.1
EMPLOYMENT AGREEMENT
(Mark Mroczkowski)


This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the 30th
day of September, 2010 (the “Effective Date”) by and among MARK L. MROCZKOWSKI,
an individual (“Employee”) and MEDIANET GROUP TECHNOLOGIES, INC.   a Nevada
corporation (“MediaNet”) and its various subsidiaries identified on page 6
hereto; with reference to the following recitals:


A.          Employee is engaged by MediaNet, pursuant to a consulting agreement
dated March 19, 2010 (the “MediaNet Agreement”).


B.           Employee and MediaNet agree that is in the best interest of the
parties to enter into an employment agreement with MediaNet.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of Employee and
MediaNet hereby agree as follows:


1.           Employment.  MediaNet hereby employs Employee and hereby affirms
the employment of Employee as the Chief Financial Officer of MediaNet and
Employee hereby affirms, renews and accepts such employment, for the “Term” (as
defined in Section 3 below), upon the terms and conditions set forth herein.
This Agreement supersedes and replaces the MediaNet Agreement in its entirety.


2.           Duties.  During the Term, Employee shall serve MediaNet faithfully,
diligently and to the best of his ability, under the direction of the Board of
Directors of MediaNet.  Employee shall render such services during the Term at
the Corporation’s principal place of business, as MediaNet may from time to time
reasonably require of him, and shall devote that portion of his business time as
defined in Section 5 below to the performance thereof.  Employee shall have
those duties and powers as generally pertain to the respective office, subject
to the control of the Board of Directors of MediaNet.  The precise services and
duties that Employee is obligated to perform hereunder may from time to time be
changed, amended, extended or curtailed by the Board of Directors of MediaNet.


3.           Term.  The “Term” of this Agreement shall commence on the Effective
Date and continue thereafter for a term of two (2) years, as may be extended or
earlier terminated pursuant to the terms and conditions of this Agreement.  The
Term of this Agreement shall automatically renew for successive one (1) year
periods unless, within sixty (60) days of the expiration of the then existing
Term, MediaNet or Employee provides written notice to the other party that it
elects not to renew the Term.  Upon delivery of such notice, this Agreement
shall continue until expiration of the Term, whereupon this Agreement shall
terminate.


4.           Compensation.


4.1           Salary.  MediaNet shall pay to Employee a total minimum annual
salary of One Hundred and Sixty-Two Thousand Dollars ($162,000) (the “Minimum
Salary”), payable in equal installments at the end of such regular payroll
accounting periods as are established by the Corporation, or in such other
installments upon which the parties hereto shall mutually agree.  The Minimum
Salary shall be paid to Employee by the Corporation, subject to the terms set
out below.  In addition, MediaNet may pay additional salary from time to time,
and award bonuses in cash, stock or stock options or other property and
services, as MediaNet may determine in its sole discretion or pursuant to
separate agreements with Employee. The Employee is hereby granted the options
set forth on the Non-Qualified Stock Option Agreement attached hereto as Annex
A.


4.2           Benefits.  During the Term, Employee shall be entitled to
participate in all medical and other employee benefit plans, including vacation,
sick leave, retirement accounts, profit sharing, stock option plans, stock
appreciation rights, and other employee benefits, provided by  MediaNet to
employees similarly situated.

 
1

--------------------------------------------------------------------------------

 


4.3           Expense Reimbursement.  MediaNet shall reimburse Employee for
reasonable and necessary expenses incurred by him on behalf of MediaNet in the
performance of his duties hereunder during the Term, provided that such expenses
are adequately documented in accordance with MediaNet’s then customary policies.


5.           Other Employment.  Employee shall devote as much of his business
and professional time and effort, attention, knowledge, and skill to the
management, supervision and direction of MediaNet’s business and affairs as is
necessary to faithfully and diligently further the business and best interests
of MediaNet.  Subject to his fiduciary duties, any applicable laws and Sections
7 and 8 hereof, Employee may, during the term hereof, be interested directly or
indirectly, in any manner, as partner, officer, director, stockholder, advisor,
employee or in any other capacity in any other business.   Subject to his
fiduciary duties, any applicable laws and Sections 7 and 8 hereof, nothing
herein contained shall prevent or limit the right of Employee to invest any of
his surplus funds in the capital stock or other securities of any corporation,
company or limited partnership, or whose stock or securities are publicly owned
or are regularly traded on any public exchange; nor shall anything herein
contained prevent Employee from investing or limit Employee’s right to invest
his surplus funds in real estate.  Subject to his fiduciary duties, any
applicable laws and Sections 7 and 8 hereof, nothing herein shall prevent
Employee from serving in a volunteer capacity as officer, director, or advisor
for professional organizations with which he is affiliated.   MediaNet hereby
acknowledges and agrees that Employee may, in good faith, use his discretion in
resolving any conflicts between MediaNet and its subsidiaries and/or among
MediaNet’s subsidiaries, and Employee shall be entitled to rely upon the
direction of the Corporation and the Corporation's Board of Directors to resolve
any such conflicts of interest.  The Employee acknowledges and agrees that he
has a fiduciary duty of loyalty to the MediaNet, and that he will not engage in
any activity during the term of this Agreement, which will or could, in any
significant way, harm the business, business interests or reputation of
MediaNet.
 
6.           Indemnification.


6.1           Third Party Actions.  MediaNet hereby indemnifies Employee in the
event that Employee is a party, or is threatened to be made a party, to any
proceeding (other than an proceeding by or in the right of any MediaNet to
procure a judgment in  MediaNet’s favor) by reason of Employee’s status as an
officer, director, agent or employee of  MediaNet, against expenses, judgments,
fines, settlements, and other amounts actually and reasonably incurred in
connection with such proceeding if Employee acted in good faith and in a manner
that Employee reasonably believed to be in  MediaNet’s best interests and, in
the case of a criminal proceeding, Employee had no reasonable cause to believe
Employee’s conduct was unlawful.  The termination of any proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent shall not, of itself, create any presumption that (a) Employee did
not act in good faith or in a manner which Employee reasonably believed to be in
MediaNet’s best interests or (b) Employee had no reasonable cause to believe
that Employee’s conduct was unlawful.


6.2           Successful Defense By Employee.  To the extent that Employee has
been successful on the merits in defense of any proceeding referred to in
Sections 6.1, or in defense of any claim, issue, or matter therein, MediaNet
shall indemnify Employee against expenses actually and reasonably incurred by
Employee in connection therewith.


6.3           Advances.  Expenses incurred in defending any proceeding shall be
advanced by the Related Companies before the final disposition of such
proceeding upon receipt of an undertaking by or on behalf of Employee to repay
such amounts if it shall be determined ultimately that Employee is not entitled
to be indemnified as authorized in this Section 7.


6.4           Other Contractual Rights.  The indemnification provided by this
Section 6 shall be deemed cumulative, and not exclusive, of any other rights to
which Employee may be entitled under any bylaw, agreement, vote of shareholders
or disinterested directors, or otherwise, both as to action in an official
capacity and as to action in another capacity while holding such
office.  Nothing in this section shall affect any right to indemnification to
which Employee may be entitled by contract or otherwise.

 
2

--------------------------------------------------------------------------------

 


6.5           Insurance.  To the extent available at commercially reasonable
rates and limits, MediaNet shall collectively purchase and maintain insurance on
behalf of Employee insuring against any liability asserted against or incurred
by Employee in any capacity or arising out of Employee’s status as such, whether
or not MediaNet has the power to indemnify Employee against that liability under
the provisions of this Section 6.


6.6           Survival.  The rights provided by this Section 6 shall survive the
expiration or earlier termination of this Agreement pursuant hereto and shall
inure to the benefit of Employee’ heirs, executors, and administrators.


6.7           Amendment.  Any amendment, repeal, or modification of MediaNet's
articles or bylaws shall not adversely affect Employee’s indemnification rights
or privileges existing at the time of such amendment, repeal, or modification.


6.8           Settlements.  MediaNet shall not be liable to indemnify Employee
under this Section 6 for (i) any amounts paid in settlement of any action or
claim effected without MediaNet’s written consent, which consent shall not be
unreasonably withheld, or (ii) any judicial award, if MediaNet was not given a
reasonable and timely opportunity to participate, at MediaNet’s expense, in the
defense of such action.


6.9           Subrogation.  In the event of payment under this Section 6,
MediaNet shall be subrogated to the extent of such payment to all Employee’s
rights of recovery; and Employee shall execute all papers required and shall do
everything necessary or appropriate to secure such rights, including the
execution of any documents necessary or appropriate to MediaNet effectively
bringing suit to enforce such rights.


6.10         No Duplication Of Payments.  MediaNet shall not be liable under
this Section 6 to make any payment in connection with any claim made against
Employee to the extent Employee has otherwise actually received payment, whether
under a policy of insurance, agreement, vote, or otherwise, of any amount which
is otherwise subject to indemnification under this Section 6.


6.11         Proceedings And Expenses. For the purposes of this Section 6,
“proceeding” means any threatened, pending, or completed action or proceeding,
whether civil, criminal, administrative, or investigative; and “expenses”
includes, without limitation, attorney fees and any expenses of establishing a
right to indemnification under this Section 6.


7.           Confidential Information/ Inventions.


7.1           Employee shall not, in any manner, for any reasons, either
directly or indirectly, divulge or communicate to any person, firm or
corporation, any confidential information concerning any matters not generally
known in MediaNet's industry or otherwise made public by MediaNet which affects
or relates to MediaNet's business, finances, marketing and/ or operations,
research, development, inventions, products, designs, plans, procedures, or
other data (collectively, “Confidential Information”) except in the ordinary
course of business or as required by applicable law.  Without regard to whether
any item of Confidential Information is deemed or considered confidential,
material, or important, the parties hereto stipulate that as between them, to
the extent such item is not generally known in the MediaNet's industry, such
item is important, material, and confidential and affects the successful conduct
of MediaNet’s business and good will, and that any breach of the terms of this
Section 7.1 shall be a material and incurable breach of this Agreement.


7.2           Employee further agrees that all documents and materials furnished
to Employee by MediaNet and relating to MediaNet’s business or prospective
business are and shall remain the exclusive property of MediaNet as the case may
be.  Employee shall deliver all such documents and materials to MediaNet upon
demand therefore and in any event upon expiration or earlier termination of this
Agreement.  Any payment of sums due and owing to Employee by MediaNet upon such
expiration or earlier termination shall be conditioned upon returning all such
documents and materials, and Employee expressly authorizes MediaNet to withhold
any payments due and owing pending return of such documents and materials.

 
3

--------------------------------------------------------------------------------

 


7.3           All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Employee, alone or with others, during the
term of this Agreement, whether or not during working hours, that are within the
scope of the business of MediaNet or that relate to or result from any of
MediaNet's work or projects or the services provided by Employee to MediaNet
pursuant to this Agreement, shall be the exclusive property of
MediaNet.  Employee agrees to assist MediaNet during the term, at MediaNet’s
expense, to obtain patents and copyrights on any such ideas, inventions,
writings, and other developments, and agrees to execute all documents necessary
to obtain such patents and copyrights in the name of MediaNet.


8.           Covenant Not to Compete.  During the term of this Agreement,
Employee shall not engage in any of the following competitive activities:
(a) engaging directly or indirectly in any business or activity substantially
similar to any business or activity engaged in by  MediaNet as of the date of
this Agreement; (b) soliciting or taking away any employee, business associate,
agent, representative, contractor, supplier, vendor, customer, franchisee,
lender or investor of   MediaNet, or attempting to so solicit or take away; (c)
interfering with any contractual or other relationship between   MediaNet and
any employee, business associate, agent, representative, contractor, supplier,
vendor, customer, franchisee, lender or investor; or (d) using, for the benefit
of any person or entity other than   MediaNet, any Confidential Information of
MediaNet.  The foregoing covenant prohibiting competitive activities shall
survive the termination of this Agreement and shall extend, and shall remain
enforceable against Employee, for the period of one (1) year following the date
this Agreement is terminated.  In addition, during the two-year period following
such expiration or earlier termination, Employee shall not make or permit the
making of any negative statement of any kind concerning MediaNet.


9.           Survival.  Employee agrees that the provisions of Sections 7 and 8
shall survive expiration or earlier termination of this Agreement for any
reasons, whether voluntary or involuntary, with or without cause, and shall
remain in full force and effect thereafter.


10.         Injunctive Relief.  Employee acknowledges and agrees that the
covenants and obligations of Employee set forth in Sections 7 and 8 with respect
to non-competition, non-solicitation, confidentiality and the MediaNet's
property relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause
MediaNet irreparable injury for which adequate remedies are not available at
law.  Therefore, Employee agrees that MediaNet shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain Employee from committing any violation of
the covenants and obligations referred to in this Section 10.  These injunctive
remedies are cumulative and in addition to any other rights and remedies
MediaNet may have at law or in equity.


11.         Termination


11.1         Termination by Employee.  Employee may terminate this Agreement
without cause at any time and for any reason upon ninety (90) days notice to
MediaNet.  For purposes of this Agreement, the term “good reason” for
termination by Employee shall be (a) a material breach by  MediaNet of any
material covenant or obligation hereunder; or (b) the voluntary or involuntary
dissolution of  MediaNet.  The written notice given hereunder by Employee to
MediaNet shall specify in reasonable detail the “good reason” for termination,
and, in the case of good reason, such termination notice shall not be effective
until ninety (90) days after MediaNet’s receipt of such notice, during which
time MediaNet shall have the right to respond to Employee’s notice and cure the
breach or other event giving rise to the termination.


11.2         Termination by MediaNet.  MediaNet may terminate its employment of
Employee under this Agreement without cause at any time and for any reason upon
ninety (90) days notice to Employee.  MediaNet may terminate its employment of
Employee under this Agreement for cause at any time by written notice to
Employee.  For purposes of this Agreement, the term “cause” for termination by
MediaNet shall be (a) a conviction of or plea of guilty or nolo contendere by
Employee to a felony; (b) the consistent refusal by Employee to perform his
material duties and obligations hereunder; or (c) Employee’s willful and
intentional misconduct in the performance of his material duties and obligations
as set forth from time to time in the employee manual.  The written notice given
hereunder by MediaNet to Employee shall specify in reasonable detail the cause
for termination.  In the case of a termination for the cause described in (a)
above, such termination shall be effective upon receipt of the written
notice.  In the case of the causes described in (b) and (c) above, such
termination shall, at the MediaNet’s sole discretion, be effective (i) upon
receipt of the written notice or (ii) ninety (90) days after Employee’s receipt
of such notice, during which time Employee shall have the right to respond to
MediaNet's notice and cure the breach or other event giving rise to the
termination.

 
4

--------------------------------------------------------------------------------

 


11.3         Severance.  Upon a termination of this Agreement without good
reason by Employee or with cause by MediaNet, MediaNet shall immediately pay to
Employee all accrued and unpaid compensation as of the date of such
termination.  Upon a termination of this Agreement with good reason by Employee
or without cause by MediaNet, MediaNet shall immediately pay to Employee all
accrued and unpaid compensation as of the date of such termination plus the
Severance Payment. The accrued compensation due and payable at termination shall
bear interest at the lesser of eight percent (8%) per annum or the maximum rate
permitted by law until such amounts are paid in full. The “Severance Payment”
shall equal the total amount of salary payable to Employee under Section 4.1 of
this Agreement from the date of such termination until six months after
termination payable in equal installments at the end of such regular payroll
accounting periods as are established by the Corporation, or in such other
installments upon which the parties hereto shall mutually agree.  Upon such a
termination with good reason by Employee or without cause by MediaNet, any
unvested stock options then held by such Employee will vest immediately and
options held by such Employee will remain exercisable for a period of ninety
(90) days from the date of such termination, but in no event later than the
expiration date of the option.


12.         Termination Upon Death.  If Employee dies during the term of this
Agreement, this Agreement shall terminate, except that Employee’s legal
representatives shall be entitled to receive any earned but unpaid compensation
due hereunder. Any unvested stock options then held by the Employee will vest
immediately and options held by the Employee, or his estate, will remain
exercisable for three (3) years from the date of the Employee’s death or
termination due to Disability, but in no event later than the expiration date of
the option.


13.         Termination Upon Disability.  If, during the term of this Agreement,
Employee suffers and continues to suffer from a “Disability” (as defined below),
then  MediaNet may terminate this Agreement by delivering to Employee sixty (60)
calendar days prior written notice of termination based on such Disability,
setting forth with specificity the nature of such Disability and the
determination of Disability by MediaNet.  For the purposes of this Agreement,
“Disability” means Employee’s inability, with reasonable accommodation, to
substantially perform Employee’s duties, services and obligations under this
Agreement due to physical or mental illness or other disability for a
continuous, uninterrupted period of ninety (90) calendar days. Any unvested
stock options then held by the Employee will vest immediately and options held
by the Employee, or his estate, will remain exercisable for three (3) years from
the date of the Employee’s termination due to Disability, but in no event later
than the expiration date of the option.


14.         Personnel Policies, Conditions, And Benefits.  Except as otherwise
provided herein, Employee’s employment shall be subject to the personnel
policies and benefit plans which apply generally to MediaNet's employees as the
same may be interpreted, adopted, revised or deleted from time to time, during
the term of this Agreement, by  MediaNet in its sole discretion.  During the
term hereof, Employee shall receive the following:


14.1         Vacation.  Employee shall be entitled to vacation during each year
of the term at the rate of six (6) weeks per year; provided that no vacation
shall accrue from year to year during the term.


15.         Beneficiaries of Agreement.  This Agreement shall inure to the
benefit of MediaNet and any affiliates, successors, assigns, parent
corporations, subsidiaries, and/or purchasers of MediaNet as they now or shall
exist while this Agreement is in effect.


16.         No Waiver.  No failure by either party to declare a default based on
any breach by the other party of any obligation under this Agreement, or failure
of such party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.


17.         Modification.  No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the parties to be charged therewith.


18.         Choice Of Law/Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without regard to
any conflict-of-laws principles.   MediaNet and Employee hereby consent to
personal jurisdiction before all courts in the County of Orange, State of
Florida, and hereby acknowledge and agree that Orange County, Florida is and
shall be the most proper forum to bring a complaint before a court of law.

 
5

--------------------------------------------------------------------------------

 


19.         Entire Agreement.  This Agreement embodies the whole agreement
between the parties hereto and there are no inducements, promises, terms,
conditions, or obligations made or entered into by MediaNet or Employee other
than contained herein.


20.         Severability.  All agreements and covenants contained herein are
severable, and in the event any of them, with the exception of those contained
in Sections 1 and 4 hereof, shall be held to be invalid by any competent court,
this Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.


21.         Headings.  The headings contained herein are for the convenience of
reference and are not to be used in interpreting this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.


MEDIANET GROUP TECHNOLOGIES, INC. AND SUBSIDIARIES


MediaNet Group Technologies, Inc.
 
DUBLICOM LIMITED
a Nevada corporation
 
a Cyprus corporation
By
 
By
     
Lenox Logistik und Service GmbH
 
DUBLI NETWORK LIMITED
Gesellschaft mit beschränkter Haftung
 
a British Virgin Island corporation
By
 
By
     
Employee
   
an Individual
         
Mark Mroczkowski
   


 
6

--------------------------------------------------------------------------------

 